United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1737
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                           Todd Seaver Knutson

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                              ____________

                         Submitted: May 15, 2020
                           Filed: July 24, 2020
                               [Published]
                              ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.
       Todd Knutson pleaded guilty to possession of methamphetamine (“meth”) with
intent to distribute after the district court1 denied (1) his request for a Franks2 hearing
and (2) his motion to suppress. On appeal, he challenges those denials. We affirm.

                                   I. Background
       Officers began investigating Knutson after a cooperating defendant (CD) told
them that a white male named Todd was selling large amounts of meth out of a home
located at 890 Arkwright Street (“Arkwright home”). The CD had purchased drugs
from Todd for a long time and had seen him in the past four days with a .45 revolver,
a .40 automatic handgun, a submachine gun, and an assault rifle. The CD also
indicated that Todd had a stolen Dodge in his garage and cameras around the home.
After identifying Knutson as the home’s occupant, officers showed the CD a picture
of him. The CD confirmed that it was Todd. A background check revealed that
Knutson could not legally possess firearms.

       Officers later received similar information from a confidential informant (CI),
who was familiar with Knutson and knew that he sold drugs out of the Arkwright
home. The CI also indicated that Knutson had various firearms in the home, including
a .45 revolver, a .45 automatic handgun, a submachine gun, and an assault rifle. Like
the CD, the CI noted that Knutson had a stolen Dodge in the garage and had cameras
around the home, and the CI identified him from a photograph.

       The CI agreed to visit Knutson’s home. After the visit, the CI recounted to the
officers what was inside: large amounts of meth, an assault rifle, and a submachine
gun.



       1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
       2
           Franks v. Delaware, 438 U.S. 154 (1978).

                                           -2-
      Based on that information, officers received a search warrant for the Arkwright
home and for Knutson’s person. In addition to the facts above, the warrant described
Knutson as the home’s tenant. Officers executed the warrant on Knutson’s person and
the home separately. When they attempted to stop Knutson, he fled, and the officers
found money and a gun along his flight path. During the search of the home, officers
discovered meth, drug paraphernalia, and a number of guns. They also found pieces
of mail that tied Knutson to the home, and two individuals at the home stated that
Knutson lived there.

       Before the district court, Knutson challenged the warrant as unsupported by
probable cause and requested a Franks hearing, arguing that the warrant contained
false information or material omissions.

       First, the district court rejected Knutson’s probable cause argument. A quick
review of the evidence shows why. The CD indicated that someone with the same
name and race as Knutson sold meth, possessed firearms and a stolen vehicle, and
maintained security cameras at the Arkwright home. That information was
independently corroborated by the CI, whose information was nearly identical—even
identifying some of the same guns and the make of the stolen car. Further, the
officers’ personal investigation, which included sending the CI into the home,
corroborated those findings. The district court denied Knutson’s motion to suppress.

        Second, Knutson requested a Franks hearing. The warrant affidavit indicated
that, “[t]hrough the investigation[,] [the affiant] was able to identify the tenant of [the
Arkwright home] as Todd Seaver Knutson.” Search Warrant Appl. at 3, United States
v. Knutson, No. 0:17-cr-00157-MJD-HB-1 (D. Minn. Sept. 14, 2017), ECF No. 47-1
(emphasis added). Knutson claimed he was entitled to a Franks hearing because the
affiant (1) did not have evidence proving he was the tenant or (2) omitted evidence
that showed Knutson was not the tenant. Both arguments centered on Knutson’s claim
that someone else’s name was on the lease documents. The district court noted that

                                           -3-
someone other than the lessee may be the tenant of the home and that Knutson failed
to show that he did not constitute the latter. Additionally, the court found that
probable cause supported the warrant even if the challenged statement was struck
from the affidavit.

                                     II. Discussion
       Knutson challenges the denials of his motion to suppress and request for a
Franks hearing. When considering denials of motions to suppress, we review factual
findings for clear error and legal conclusions de novo. United States v. Faulkner, 826
F.3d 1139, 1144 (8th Cir. 2016). We review the Franks issue for an abuse of
discretion. United States v. Gabrio, 295 F.3d 880, 882 (8th Cir. 2002).

                               A. Motion to Suppress
      Knutson seeks to have the search evidence in his case suppressed, claiming that
the warrant application’s factual allegations were insufficient to establish probable
cause. “Issuance of a search warrant must be supported by probable cause, which
depends on whether, under the totality of the circumstances, there is a fair probability
evidence of a crime will be found in a particular place.” Faulkner, 826 F.3d at 1144.
“An issuing judge’s determination of probable cause should be paid great deference
by reviewing courts and should be upheld if the judge had a substantial basis for
concluding that a search would uncover evidence of wrongdoing.” United States v.
Stevens, 530 F.3d 714, 718 (8th Cir. 2008) (cleaned up).

       Here, the search warrant application relied on the CD’s and CI’s statements.
“It is well-settled law that the statements of a reliable informant can provide, by
themselves, a sufficient basis for the issuance of a warrant.” United States v. Gladney,
48 F.3d 309, 314 (8th Cir. 1995) (internal quotation omitted). An “informant’s
reliability, veracity, and basis of knowledge are relevant considerations—but not
independent, essential elements—in finding probable cause.” United States v.
Reivich, 793 F.2d 957, 959 (8th Cir. 1986). “Information may be sufficiently reliable

                                          -4-
to support a probable cause finding if it is corroborated by independent evidence.”
United States v. Keys, 721 F.3d 512, 518 (8th Cir. 2013) (cleaned up).

      Knutson claims that (1) the affidavit does not indicate the basis of the
informants’ knowledge and (2) the informants lacked an adequate track record to
make up for that deficiency.

       As we have said before, “[t]he lack of specific details regarding basis of
knowledge is not fatal in the probable cause analysis.” Gladney, 48 F.3d at 315. We
addressed similar circumstances in United States v. Olson, 21 F.3d 847 (8th Cir.
1994). There, an anonymous informant reported that an armed individual was
cultivating marijuana in a home. Id. at 848. That tip was corroborated by a known
informant with a successful track record. Id. at 848, 850. Further investigation
revealed elevated electricity usage, a heating ventilation system, and no agricultural
use of the identified land. Id. at 850. Taken together, we held, the tips and
investigation established probable cause and overcame the absence of information
regarding the basis of knowledge. Id.

       Applying Olson, the basis for probable cause is strong. Here, unlike in Olson,
neither informant was anonymous. Known informants are generally more credible
because they can be held accountable for false statements. See United States v.
Solomon, 432 F.3d 824, 827–28 (8th Cir. 2005). The informants’ statements gave
more detail than those in Olson. Specifically, the informants here provided accounts
of the weaponry and stolen car inside the house, the surveillance system around the
house, and Knutson’s history of violence. Such detail is indicative of a basis of
knowledge. See United States v. Smith, 182 F.3d 473, 477 (6th Cir. 1999) (“In
assessing an informant’s basis of knowledge, the degree of detail contained in a tip
may be used to infer whether the informant had a reliable basis for making his
statements.” (internal quotations omitted)). Additionally, the informants provided
almost identical accounts of potential evidence to be uncovered. See Adolphus v. Cty.

                                         -5-
of Los Angeles, 5 F. App’x 596, 597–98 (9th Cir. 2001) (mem. op.) (finding qualified
immunity barred a § 1983 wrongful-arrest claim because there was reasonable belief
of probable cause where two informants gave virtually identical accounts). And
contrary to Knutson’s claim, there is some indication of the informants’ basis of
knowledge; both the CD and CI knew Knutson, and the CD had purchased meth from
Knutson for a long time.

      Admittedly, one informant in Olson had a successful track record. Knutson
argues that we cannot affirm because neither the CD nor the CI had one. But our case
law does not impose such a categorical bar. Instead, where an informant lacks a track
record, we require “some independent verification to establish the reliability of the
[informant’s] information.” United States v. Brown, 49 F.3d 1346, 1349 (8th Cir.
1995) (internal quotation omitted); see also United States v. O’Dell, 766 F.3d 870,
874 (8th Cir. 2014) (per curiam) (“It is well established that even the corroboration
of minor, innocent details can suffice to establish probable cause.” (cleaned up)).

      Independent verification exists here. The two informants verified each other
by independently providing highly-detailed, nearly-identical accounts. Further, the
CD and CI affirmed that the person “Todd” was Knutson based on a photograph.3
And according to the warrant application, Knutson shared the same first name, race,
and address as the described dealer. Finally, the CI verified the informants’
information by entering the home and confirming the presence of drugs and firearms.4

      3
       Knutson argues that showing the informants a single picture was overly
suggestive. Even assuming that standard applies to warrant applications, his
contention is undercut because the CD and CI were familiar with him. See United
States v. Dobbs, 449 F.3d 904, 909–10 (8th Cir. 2006).
      4
      Knutson argues that the officers violated his rights by sending the CI into the
home. Private searches done at police direction can run afoul of the Fourth
Amendment. See United States v. Suellentrop, 953 F.3d 1047, 1050 (8th Cir. 2020).
But Knutson consented to the CI’s entrance. See United States v. Shigemura, 682

                                         -6-
      Lastly, Knutson argues that the CD was not reliable because he/she might have
been seeking leniency in his/her case. That possibility was likely apparent to the
issuing magistrate judge; the warrant referred to the informant as “Cooperating
Defendant.” See, e.g., Search Warrant Appl. at 2. Further, information may be reliable
even when provided for personal gain. See United States v. Gater, 868 F.3d 657, 660
(8th Cir. 2017).

       In summary, the district court did not err in finding there was probable cause;
the affidavit was based on two highly detailed tips that were corroborated by police
investigation.

                                   B. Franks Issue
       The warrant application indicated that the affiant “identif[ied] the tenant of [the
Arkwright home] as Todd Seaver Knutson.” Search Warrant Appl. at 3 (emphasis
added). Knutson argues that he was not the tenant because someone else signed the
lease. To obtain a Franks hearing, Knutson “must make a substantial preliminary
showing” “that a law enforcement official either [1] recklessly or deliberately
included a false statement in the affidavit[] in support of the search warrant[] or
[2] omitted a truthful statement from the affidavit[].” United States v. Engler, 521
F.3d 965, 969 (8th Cir. 2008) (internal quotation omitted). He “must also show that
the alleged false statement or omission was necessary to the finding of probable
cause.” Id. (internal quotation omitted). “Such a showing is not easily made.” Id.

       Knutson’s argument mixes lessee and tenant; the two are not mutually
inclusive. A tenant is “[o]ne who holds or possesses land[].” Tenant, Oxford English


F.2d 699, 705–06 (8th Cir. 1982) (finding that a search by an undercover offer did not
run afoul of the Fourth Amendment because the defendant gave consent for him to
enter). Ultimately, we decline to reach this argument because Knutson (1) failed to
raise it below and (2) offers no reason why the error was plain on appeal. See Byers
v. United States, 561 F.3d 832, 836 (8th Cir. 2009).

                                           -7-
Dictionary (2d ed. 1989). Uncontested allegations in the affidavit indicated that
Knutson possessed the Arkwright home as his residence: Both informants stated that
Todd sold meth out of the house, kept guns in the home, and had a stolen car in the
garage. Both informants described the house as Knutson’s. The warrant also indicated
that Knutson kept watch over the home through the use of surveillance cameras.
Those facts substantiate that Knutson “possessed” the home, and he does not dispute
them. Therefore, he has not made a substantial preliminary showing that the affiant’s
description of him as a tenant was false or based on a material omission or lack of
investigation.

       Further, Knutson has not shown “that the alleged false statement or omission
was necessary to the finding of probable cause.” Engler, 521 F.3d at 969 (internal
quotation omitted). If the statement was removed or the warrant indicated that
someone else leased the home, there was still adequate information in the warrant to
tie Knutson’s drug activities to the house: the informants both said that he sold drugs
out of the home, possessed weapons in the house, had a stolen car in the house, and
watched over the house to protect his drug activities. As discussed above, those
statements and the officers’ investigation established probable cause that there was
evidence of drug activity; this would be true regardless of the lessee’s identity.

     In short, we cannot say that the district court abused its discretion by denying
Knutson’s request for a Franks hearing.

                                 III. Conclusion
      For the foregoing reasons, we affirm the district court’s judgment.
                      ______________________________




                                         -8-